ORDER

PER CURIAM.
AND NOW, this 4th day of August, 2005, the Petition for Allowance of Appeal is hereby granted, limited to the following issues:
1. Is a property subject to unnecessary hardship when the evidence demonstrates that it is burdened by obsolete buildings, deed restrictions on conversion or demolition of many of *505the buildings, severe environmental contamination, more than half a century of physical decay and over a decade of severe difficultly in leasing space to tenants, such that the property owner cannot even service the mortgage payments on the property?
2. Can a variance be denied as contrary to the public interest solely because the proposed structure does not meet the strict requirements of the Zoning Code?